PER CURIAM.
Plaintiff (appellant) appeals from a final judgment entered pursuant to a jury verdict in favor of the defendant (appellee) involving an injury to plaintiff-pedestrian *263who was struck by an automobile driven by the defendant.
Plaintiff’s sole point on appeal involves the refusal of the trial court to give plaintiff’s requested instruction on the doctrine of “last clear chance”. We affirm. See Morse Auto Rentals, Inc. v. Kravitz, Fla. 1967, 197 So.2d 817; Connolly v. Streakley, Fla. 1967, 197 So.2d 524.
Affirmed.
ANDREWS and CROSS, ' JJ., and LEAVENGOOD, C. RICHARD, Associate Judge, concur.